Citation Nr: 0525478	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel












INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDING OF FACT

A left knee disorder was not manifested during the veteran's 
active duty service and no current chronic left knee 
disability is otherwise related to such service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of the 
information which is necessary to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Prior to the initial adjudication of this claim, VA satisfied 
its duty to notify by means of an August 2002 letter from the 
RO to the veteran.  He was told what was required for his 
service connection claim and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  He was asked to submit evidence to the RO as soon 
as possible, and the RO requested any medical and non-medical 
evidence in the veteran's possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, to include his service 
medical and personnel records, and affording him a VA 
examination.  The appellant has not indicated nor is there 
any indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

It is noted that the veteran requested an opportunity to 
provide hearing testimony before a Veterans Law Judge.  A 
hearing was scheduled in August 2004, but appellant failed to 
report.  In this regard, it is further noted that the veteran 
has notified VA that he is incarcerated and he has suggested 
that his hearing be facilitated via conference call.  
Although VA regulations indicate that electronic hearings may 
be scheduled "when suitable facilities and equipment are 
available" (see 38 C.F.R. § 20.700(e)), hearings before the 
Board must be held in Washington, DC, or at a Department of 
Veterans Affairs facility having adequate physical resources 
and personnel for the support of such hearings.  38 C.F.R. 
§ 20.705.  In this case, the correctional facility in which 
the veteran is incarcerated is not a "suitable facility" 
under either 38 C.F.R. §§ 20.705 or 20.700(e).

Upon consideration of the foregoing, the duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

The veteran contends that he sustained a left knee injury in 
service; thereby, warranting service connection for residuals 
of such injury.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he sustained a left knee injury as a 
result of a service member falling on him and that this 
injury was aggravated because he was compelled by his 
superior officer to continue with basic training despite the 
injury.  This recollection of the injury is corroborated by 
an August 2002 statement from the veteran's mother.  

The veteran's service medical records reflect that, in 
January 1976, he complained of a three day history of left 
leg pain, the assessment included muscle strain, and he was 
placed on light duty for three days.  Thereafter, an April 
1976 treatment record reflects that the veteran had sustained 
a fracture of the left third metatarsal as a result of a 
fellow service member falling on his foot.  These service 
medical records are silent with respect to complaints of or 
treatment for the left knee.  Additionally, the veteran's 
October 1976 Report of Medical Examination for discharge is 
negative with respect to left knee complaints or findings.

A January 2005 report of VA examination for joints reflects 
an impression of patellofemoral pain with crepitation.  This 
examination report further reflects the conclusion of the 
examiner that, based upon a review of the medical records 
provided for review, there is less than a 50 percent 
probability that the current left knee disability resulted 
from the injury sustained during boot camp or any other 
injury sustained during active duty.  

The record in this case shows that the medical evidence is 
silent with respect to complaint, treatment, findings or 
diagnosis of a left knee disorder during the veteran's period 
of active service, at the time of service separation, or for 
approximately 29 years after service separation.  In this 
regard, it is noted that the veteran was discharged from 
military service in October 1976, his left knee claim was 
received in July 2002, and first medical evidence of left 
knee impairment was not provided until the January 2005 
report of VA joints examination.  Although the veteran has a 
current left knee disorder, there is no competent medical 
evidence that his current condition is etiologically related 
to his active service. 

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
left knee disorder was neither incurred in nor aggravated by 
active military service and it cannot be presumed to have 
been manifested to a compensable degree during one year 
following service.  

In view of the foregoing, service connection for a left knee 
disorder is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

The appeal is denied




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


